MEMORANDUM
ROBERT L. TAYLOR, District Judge.
The Attorney General for the State of Tennessee has moved the Court for a protective order to prevent discovery of the investigative notes and reports of the Tennessee Bureau of Investigation (TBI) Agent Steve Cole concerning the homicide at issue in this lawsuit. The State claims its investigation of the homicide is still in process and thus the investigative notes and reports compiled so far are entitled to a qualified privilege from discovery.
In the opinion of the Court, the State and its criminal investigators are entitled to a qualified privilege from discovery of information compiled during an on-going criminal investigation. See Jabara v. Kelley, 75 F.R.D. 475 (E.D.Mich.1977). Accordingly, it is ORDERED that the State of Tennessee’s motion for a protective order preventing discovery of information compiled by TBI Agent Steve Cole during the on-going investigation of the homicide of Thomas Austin Jennings be, and the same hereby is, granted.
Order Accordingly.